


Exhibit 10.3

 

RESIGNATION AGREEMENT

 

This Resignation Agreement (“Resignation Agreement”) is made between Jay M.
Eastman (“Executive”) and Lucid, Inc. (“Lucid” or the “Company,” together with
Executive, the “Parties”).

 

WHEREAS, Executive is resigning from his employment with the Company effective,
September 30, 2012 (the “Resignation Date”);

 

WHEREAS, this Resignation Agreement fully supersedes any prior agreements and
understandings related to Executive’s employment at Lucid, including, without
limitation, the Employment Agreement dated December 1, 2010 (the “Employment
Agreement”), provided, Sections 8, 9 and 15 of the Employment Agreement (the
“Preserved Provisions”) and the Company’s 2007 and 2010 Long-Term Equity
Incentive Plans and the associated stock option agreements governing Executive’s
stock option grants thereunder (collectively the “Equity Documents”), shall
remain in full force and effect;

 

WHEREAS, in exchange for, among other things, Executive entering into, not
revoking and complying with this Resignation Agreement, the Company shall
provide Executive with the cash payments as described below; and

 

WHEREAS, the payments set forth in this Resignation Agreement are the exclusive
payments, benefits and rights to Executive in connection with the ending of
Executive’s employment, and by entering into this Resignation Agreement,
Executive acknowledges and agrees that he is not entitled to any other severance
pay, benefits, equity rights or any other form of compensation or payment
including without limitation pursuant to the Employment Agreement or any other
agreement, severance plan, program, policy or arrangement, except as otherwise
specifically set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

 

1.                                      Resignation from Employment, Officer
Positions and Directorships of the Company and its Subsidiaries and Affiliates. 
As of the Resignation Date, Executive hereby resigns from his employment with
the Company and as an officer of the Company as well as from any other officer
positions he holds with any of the Company’s subsidiaries or entities affiliated
with the Company.  Executive agrees to execute and deliver any documents
reasonably necessary to effectuate such resignations.  Executive acknowledges
and agrees that he is not entitled to any severance pay or benefits in
connection with such resignation, including pursuant to the Employment
Agreement.

 

2.                                      Final Pay. On the Company’s next regular
payroll date following the Separation Date, the Company shall pay Executive his
accrued but unpaid base salary based on Executive’s employment through the
Separation Date (at the rate of $200,000 per year, prorated based on the
Separation Date) Specifically, the Company will pay on November 8, 2012 the
amount of $28,076.92 less applicable deductions and withholdings. Executive
acknowledges and agrees that he is not entitled to any other salary, bonus or
reimbursement amounts in connection with his services to the Company nor is he
entitled to payment for any accrued vacation.

 

3.                                      Cash Payments.  The Company agrees to
pay Executive: (i) a payment of $30,000, less deductions and withholdings, in
April 2013,; and (ii) starting in December, 2012, thirty seven (37) monthly
payments of $10,000 each payment to be less applicable deductions and
withholdings and payable on the Company’s last regular payroll date of each
month, and (iii) $844.71 towards Executives COBRA Health Insurance for as long
as Executive is covered under COBRA, provided that:

 

(a)                                 in the event that (i) the Company shall fail
to pay when due any installment, (ii) the Company shall make an assignment of
the whole or a substantial part of its assets for the benefit of

 

--------------------------------------------------------------------------------


 

creditors, or (iii) there shall be commenced by or against the Company any
proceeding under any bankruptcy, insolvency, readjustment of debt or similar law
of any jurisdiction which, in the case of a proceeding against the Company,
shall not have been dismissed within sixty (60) days of its commencement, all
remaining unpaid installments shall forthwith become and be due and payable to
Executive.

 

For purposes of Section 409A of the Internal Revenue Code (“Section 409A”), each
installment shall be a separate payment.  For the avoidance of doubt, in no
event shall Executive be entitled to more than $400,000, plus the amount paid
for the Executive COBRA coverage, in total pursuant to this Section 3.

 

4.                                      General Releases.  Executive irrevocably
and unconditionally releases and forever discharges the Company, all of its
affiliated and related entities, its and their respective predecessors,
successors and assigns, its and their respective employee benefit plans and the
fiduciaries of such plans, and the current and former officers, directors,
stockholders, executives, attorneys, accountants, and agents of each of the
foregoing in their official and personal capacities (collectively referred to as
the “Releasees”) generally from all claims, demands, debts, damages and
liabilities of every name and nature, known or unknown (“Claims”) that, as of
the date when Executive signs this Resignation Agreement, he has, ever had, now
claims to have or ever claimed to have had against any or all of the Releasees. 
This release includes, without implication of limitation, the complete waiver
and release of all Claims of or arising in connection with or for: the
Employment Agreement including Claims for breach of express or implied contract;
wrongful termination of employment whether in contract or tort; intentional,
reckless, or negligent infliction of emotional distress; breach of any express
or implied covenant of employment, including the covenant of good faith and fair
dealing; interference with contractual or advantageous relations, whether
prospective or existing; deceit or misrepresentation; discrimination or
retaliation under state, federal, or municipal law, including, without
implication of limitation, Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e et seq., as amended, the Americans with Disabilities Act, 42 U.S.C.
§ 12101 et seq., the Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq.; the New York State Human Rights Law (“NYSHRL”), the New York Executive
Law, the New York Labor Law; any other federal, state or local law or regulation
prohibiting employment discrimination defamation or damage to reputation;
reinstatement; punitive or emotional distress damages; wages, severance pay,
vacation pay, back or front pay or other forms of compensation; and attorney’s
fees and costs.  Executive understands that this general release of Claims
extends to any and all Claims related to Executive’s employment by the Company
(including without limitation, any claims against the Company in respect of any
stock-based awards of any kind or alleged promises or assurances of such awards)
and the termination of his employment, and all Claims in his capacity as a
Company stockholder arising up to and through the date that Executive enters
into this Resignation Agreement.  Executive understands that this general
release does not extend to any rights or claims that may arise out of acts or
events that occur after the date on which Executive signs this Resignation
Agreement.  Executive represents that he has not assigned to any third party and
has not filed with any agency or court any Claim released by this Resignation
Agreement.  This release does not affect Executive’s rights or obligations under
this Resignation Agreement, the Preserved Provisions or the Equity Documents nor
shall it affect the Executive’s rights to indemnification as an officer and/or
director of the Company to the fullest extent permitted under law for
Executive’s service prior to the Resignation Date.

 

The Company irrevocably and unconditionally releases and forever discharges
Executive and his heirs, administrators, representatives, executors, successors
and assigns (collectively referred to as the “Executive Releasees”) generally
from all Claims that, as of the date when the Company signs this Resignation
Agreement, it has, ever had, now claims to have or ever claimed to have had
against any or all of the Executive Releasees, provided this release does not
release Executive Releasees from claims based on fraud or intentional misconduct
by Executive nor does this release affect the Company’s or Executive’s rights
and/or obligations under this Resignation Agreement, the Preserved Provisions or
the Equity Documents.

 

5.                                      Return of Property.  Executive commits
to returning to the Company all Company property, including, without limitation,
computer equipment, software, keys and access cards, credit cards,

 

--------------------------------------------------------------------------------


 

files and any documents (including computerized data and any copies made of any
computerized data or software) containing information concerning the Company,
its business or its business relationships, provided Executive may retain the
laptop issued to him by the Company so long as he promptly returns it to Company
so that a mirror image of the hard drive may be taken and the device is wiped
clean.  After returning all such property, Executive commits to deleting and
finally purging any duplicates of files or documents that may contain Company or
customer information from any non-Company computer or other device that remains
Executive’s property after the Resignation Date. As soon as practical the
Company agrees it will discontinue using all credit cards under which Executive
is guarantor. Immediately following the Return of the Property the Company
agrees to sell to the Executive the computer equipment returned to the Company
pursuant to this Section for the amount of One Dollar.

 

6.                                      Advice of Counsel.  This Resignation
Agreement is a legally binding document and the Company’s and Executive’s
signatures will commit each to its terms.  Executive acknowledges that he has
been advised to discuss all aspects of this Resignation Agreement with his
attorney, that he has carefully read and fully understands all of the provisions
of this Resignation Agreement and that Executive is voluntarily entering into
this Resignation Agreement.

 

7.                                      Time for Consideration; Effective Date. 
Executive acknowledges that he has been provided with the opportunity to
consider this Resignation Agreement for twenty-one (21) days before signing it. 
To accept this Resignation Agreement, Executive must return a signed original of
this Resignation Agreement so that it is received by Michael Hone the Company’s
Chief Executive Officer, on or before the expiration of this twenty-one (21) day
period.  Executive and the Company agree that any changes or modifications to
this Resignation Agreement shall not restart the twenty-one (21) day period. 
For a period of seven (7) days from the day of the execution of this Resignation
Agreement, Executive shall retain the right to revoke this Resignation Agreement
by written notice that must be received by Mr. Hone before the end of such
revocation period.  This Resignation Agreement shall become effective on the
business day immediately following the expiration of the revocation period (the
“Effective Date”), provided that Executive does not revoke this Resignation
Agreement during the revocation period.

 

8.                                      Enforceability.  Executive acknowledges
that, if any portion or provision of this Resignation Agreement, including any
part of the Preserved Provisions, shall to any extent be declared illegal or
unenforceable by a court of competent jurisdiction, then the remainder other
than those as to which it is so declared illegal or unenforceable, shall not be
affected thereby, and each portion and provision shall be valid and enforceable
to the fullest extent permitted by law.

 

9.                                      Entire Agreement.  This Resignation
Agreement constitutes the entire agreement between Executive and the Company
concerning Executive’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the Executive’s relationship with the Company including, without
limitation, the Employment Agreement, provided, the Preserved Provisions and the
Equity Documents shall continue to be in full force and effect.

 

10.                               Waiver.  No waiver of any provision of this
Resignation Agreement, including the Preserved Provisions, which are
incorporated by reference into his Agreement, shall be effective unless made in
writing and signed by the waiving party.  The failure of either Party to require
the performance of any term or obligation of this Resignation Agreement or the
Preserved Provisions, or the waiver by either Party of any breach of this
Resignation Agreement, including any part of the Preserved Provisions, shall not
prevent any subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach.

 

11.                               Taxes.  The Company shall undertake to make
deductions, withholdings and tax reports with respect to payments and benefits
under this Resignation Agreement and in connection with other compensation
matters to the extent that it reasonably and in good faith determines that it is
required to make such deductions, withholdings and tax reports.  Payments under
this Resignation Agreement shall be in amounts net of any such deductions or
withholdings.  Nothing in this Resignation Agreement shall be construed to
require the Company to make any payments to compensate Executive for any adverse
tax

 

--------------------------------------------------------------------------------


 

effect associated with any payments or benefits made to Executive in connection
with Executive’s employment with the Company.

 

12.                               Governing Law; Interpretation.  This
Resignation Agreement shall be interpreted and enforced under the laws of the
State of New York without regard to conflict of law principles.  In the event of
any dispute, this Resignation Agreement is intended by the parties to be
construed as a whole, to be interpreted in accordance with its fair meaning, and
not to be construed strictly for or against either Party or the “drafter” of all
or any portion of this Resignation Agreement.

 

13.                               No Mitigation.  Executive shall not be
required to mitigate the amount of any payment provided for in this Resignation
Agreement by seeking other employment or otherwise, and no payment provided for
this Resignation Agreement shall be reduced by any compensation earned by
Executive as the result of employment by another employer, or Executive’s
receipt of income from any other source.

 

14.                               Counterparts.  This Resignation Agreement may
be executed in any number of counterparts, each of which when so executed and
delivered shall be taken to be an original, but all of which together shall
constitute one and the same document.  Facsimile and PDF signatures shall be
deemed to be of equal force and effect as originals.

 

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Resignation Agreement on the date(s) indicated below.

 

LUCID, INC.

 

 

/s/ L. Michael Hone

 

11/8/2012

L. Michael Hone

Date

Director and Chief Executive Officer

 

 

 

I HAVE READ THIS RESIGNATION AGREEMENT THOROUGHLY, UNDERSTAND ITS TERMS AND HAVE
SIGNED IT KNOWINGLY AND VOLUNTARILY.  I UNDERSTAND THAT THIS RESIGNATION
AGREEMENT IS A LEGAL DOCUMENT.

 

 

/s/ Jay M. Eastman

 

11/8/2012

Jay M. Eastman

Date

 

--------------------------------------------------------------------------------
